

Exhibit 10.2
[exhibit102cmoformofrs_image1.jpg]


CA, INC.
RESTRICTED STOCK UNIT AGREEMENT


[Participant Name]    (“Participant”)
                                                                                                        

--------------------------------------------------------------------------------

Name of Participant                                        


Total Number of Restricted Stock Units Granted
[Number of Restricted Stock Units Granted]
Grant Date
[Grant Date]





THIS AGREEMENT dated as of the date set forth above and entered into by and
between CA, Inc., a Delaware corporation (the “Company”) and the
above-referenced Participant provides for the grant of restricted stock units
under the CA, Inc. 2011 Incentive Plan (the “Plan”). This Agreement incorporates
by reference the terms of the Plan, Participant’s offer of employment dated
[insert] (“Offer of Employment”) and is subject to the terms of the Plan. In the
event of any conflict between the terms of this Agreement, and the terms of the
Plan, except as expressly provided herein, the terms of the Plan will control.
Except as otherwise provided in this Agreement, capitalized terms in this
Agreement will have the meanings specified in the Plan. A copy of the Plan or
related Prospectus may be obtained at no cost by contacting the HR Service
Center at 1−866−514−4772 or opening an issue via the web at
http://caportal.ca.com (via Employee Self-Service – ESS).


1.
Grant of Restricted Stock Unit

The Company hereby grants to the Participant the number of shares of Restricted
Stock Units (the “Restricted Stock Units”) set forth above on the grant date set
forth above (the “Grant Date”).
2.
Vesting and Settlement of Restricted Stock Unit

This Restricted Stock Unit Award will vest with respect to 34% of the underlying
shares on the first anniversary of the Grant Date and with respect to an
additional 33% of the underlying shares on each of the second and third
anniversaries of the Grant Date of the award. The shares of Common Stock
underlying the Restricted Stock Units shall be delivered promptly (but no later
than 30 days) following the applicable vesting date, except to the extent set



--------------------------------------------------------------------------------



forth in Section 3. No shares of Common Stock shall be issued to the Participant
prior to the date on which the Restricted Stock Units vest, and shall be
forfeited by the Participant upon the Participant’s Termination of Employment,
as defined in the Plan, prior to vesting for any reason other than as set forth
in the Plan or as expressly set forth in Section 3 below.


3.
Termination of Employment. In the event the Company terminates Participant’s
employment without Cause or Participant terminates employment for Good Reason
(as such terms are defined in Participant’s Offer of Employment) Any Restricted
Stock Units awarded herein that have not vested and been paid as of
Participant’s Terminate Date (as defined in the Offer of Employment) will vest
and be settled in accordance with their original schedule set forth above,
subject to compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder (“Section 409A). In the
event of Participant’s termination of employment for any other reason including
termination for Cause or death or disability Participant’s Restricted Stock
Units awards shall be forfeited in accordance with the terms of the Plan.



4.
Tax and Withholding

Where required pursuant to the terms of the Plan, the Company will satisfy any
federal or local income tax or social tax withholding obligations that arise in
connection with the vesting of the Restricted Stock Units by withholding shares
of Common Stock that would otherwise be available for delivery upon the vesting
of this award having a Fair Market Value, as defined in the Plan, on the date
the shares of Restricted Stock Units first become taxable equal to the minimum
statutory withholding obligation or such other withholding obligation as
required by applicable law with respect to such taxable shares. In other cases,
as a condition to the delivery of Shares or the lapse of restrictions related to
this Restricted Stock Unit, or in connection with any other event that gives
rise to a tax withholding obligation, the Company (i) may deduct or withhold
from any payment or distribution to the Participant (whether or not pursuant to
the Plan), (ii) will be entitled to require that the Participant remit cash to
the Company (through payroll deduction or otherwise) or (iii) may enter into any
other suitable arrangements to withhold, in each case, in an amount sufficient
to satisfy such withholding obligation.


5.
Changes In Stock

The Restricted Stock Unit is subject to the adjustment provisions set forth in
Sections 4.11, 5.3 and 5.4 of the Plan.
6.
No Guarantee of Employment or Service

This award will not obligate the Company or any Related Company to retain the
Participant in its employ or service for any period.
7.
Forfeiture and Recovery of Restricted Shares

Notwithstanding any other provision of this Agreement or the Plan to the
contrary, the Restricted Stock Units may be forfeited without consideration if
the Participant, as determined by the Committee in its sole discretion, engages
in any Prohibited Activities (as defined in Appendix A).



--------------------------------------------------------------------------------



If the Participant engages in any Prohibited Activities, the Participant shall,
at the sole discretion of the Committee, return any shares of Common Stock or
forfeit any gain realized in respect of Restricted Stock Units that vested
within 12 months prior to the Participant's Termination of Employment (the
"Affected Restricted Stock Units"). The gain pursuant to this Section 7 shall be
deemed to be an amount equal to the Fair Market Value, on the applicable vesting
date, of the shares of Common Stock deemed delivered to the Participant in
respect of the Affected Restricted Stock Unit (including any dividends and
distributions thereon and any shares withheld to cover any portion of the tax
withholding obligations). It will be at the Company's discretion as to whether
shares of Common Stock or cash equal to the gain realized in respect of the
Affected Restricted Stock Unit shall be returned to the Company and such return
or reimbursement shall be made by the Participant immediately after demand by
the Company, but not later than ten days following such demand. The amount of
the gain calculated pursuant to this Section 7 shall not take into account any
taxes paid by or withheld from the Participant in respect of the Affected
Restricted Stock Unit.
The foregoing provision will be applied in compliance with applicable laws,
including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and the Participant will be subject to such forfeiture and
recovery and reimbursement policies that the Company or any of its Related
Companies may establish to comply with such laws from time to time.


8.
Governing Law; Severability; Choice of Law

This Agreement will be governed by the internal substantive laws, and not the
choice of law rules, of the State of New York and construed accordingly, to the
extent not superseded by applicable federal law. If any provision of the
Agreement is held unlawful or otherwise invalid or unenforceable, in whole or in
part, the unlawfulness, invalidity or unenforceability will not affect any other
provision of this Agreement or part thereof, each of which will remain in full
force and effect. Any action related to this Agreement shall be brought
exclusively in the federal or state courts of the State of New York, County of
Suffolk. The Participant will accept service of process as provided under New
York law or by registered mail, return receipt requested, and waive any
objection based upon forum non conveniens or as to personal jurisdiction over
the Participant in federal or state courts of the State of New York, County of
Suffolk. The choice of forum set forth in this Section 8 shall not be deemed to
preclude the enforcement of any judgment obtained in such forum in any other
jurisdiction.
9.
Acceptance and Acknowledgment

By accepting this Agreement, the Participant:
(a)
accepts and acknowledges receipt of the Restricted Stock Unit which has been
issued to the Participant under the terms and conditions of the Plan;
acknowledges and confirms the Participant’s acceptance and agreement to the
collection, use and transfer, in electronic or other form, of personal
information about the Participant, including, without limitation, the
Participant’s name, home address, and telephone number, date of birth, social
security number or other identification number, and details of all the
Participant’s shares held and transactions related thereto, by the Company and
its Related Companies




--------------------------------------------------------------------------------



and agents for the purpose of implementing, administrating and managing the
Participant’s participation in the Plan, and further understands and agrees that
the Participant’s personal information may be transferred to third parties
assisting in the implementation, administration and management of the Plan, that
any recipient may be located in the Participant’s country or elsewhere, and that
such recipient’s country may have different data privacy laws and protections
than the Participant’s country; acknowledges and confirms the Participant’s
consent to receive electronically this Agreement, the Plan and the related
Prospectus and any other Plan documents that the Company is required to deliver;
acknowledges that a copy of the Plan and the related Prospectus is posted on the
Company’s website and that the Participant has access to such documents; agrees
to be bound by the terms and conditions of this Agreement and the Plan
(including, but not limited to, Section 7.5 of the Plan), as may be amended from
time to time; understands that neither Plan nor this Agreement gives the
Participant any right to employment or service with the Company or any Related
Company and that the Restricted Stock Unit is not part of the Participant’s
normal or expected compensation; and understands and acknowledges that the grant
of the Restricted Stock Unit is expressly conditioned on the Participant’s
adherence to the terms of the applicable policies and procedures of the Company
and its Related Companies.
10.
Entire Agreement

This Agreement, and the Plan constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements between the parties with respect to the
subject matter hereof.


11.
Data Privacy

The Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Participant’s personal data by and
among, as applicable, the Company, its subsidiaries and affiliates, for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant hereby understands that the Company,
its subsidiaries and affiliates hold (but only process or transfer to the extent
required or permitted by local law) certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”). The
Participant hereby understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere
(including countries outside of the European Economic Area such as the United
States of America), and that the recipient’s country may have different data
privacy laws and protections than the Participant’s country. The Participant
hereby understands that the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess,



--------------------------------------------------------------------------------



use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares acquired upon vesting of the Restricted Stock Units. The Participant
hereby understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan and
in accordance with local law. The Participant hereby understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant hereby understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant hereby understands that the
Participant may contact the Participant’s local human resources representative.


12.
Electronic Delivery

The Company may, in its sole discretion, deliver any documents related to the
Restricted Stock Units and the Participant’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or to
request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.


13.
Nature of Grant

The In accepting the grant of Restricted Stock Units, the Participant
acknowledges that:


(a)     the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;


(b)     the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted repeatedly in the past;


(c)     all decisions with respect to future Restricted Stock Units, if any,
will be at the sole discretion of the Company;


(d)     the Participant’s participation in the Plan will not create a right to
further employment with the Participant’s employer (the “Employer”) and shall
not interfere with the ability of the Employer to terminate the Participant’s
employment relationship;


(e) the Participant is voluntarily participating in the Plan;



--------------------------------------------------------------------------------





(f)     the Restricted Stock Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which is outside the scope of the terms of the
Participant’s employment with the Company as set forth in the Employment
Agreement;


(g)     the Restricted Stock Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer;


(h)     in the event that the Participant is not an employee of the Company, the
grant of Restricted Stock Units will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the grant of
Restricted Stock Units will not be interpreted to form an employment contract
with the Employer or any subsidiary or affiliate of the Company;


(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;


(j)     if the Participant vests in the Restricted Stock Units and obtains
shares of Common Stock, the value of those shares may increase or decrease in
value;


(k)     in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
shares acquired through vesting of the Restricted Stock Units resulting from
termination of the Participant’s employment by the Company or the Employer, and
the Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant will be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and


(l)     except as expressly set forth in Section 3 of this Agreement, in the
event of termination of the Participant’s employment, Participant’s right to
receive the Restricted Stock Units and vest in the Restricted Stock Units under
the Plan, if any, will terminate effective as of the date that the Participant
is no longer actively employed.
 
By:     /s/ Michael P. Gregoire
Michael P. Gregoire
CEO



--------------------------------------------------------------------------------







Appendix A


1.
Prohibited Activities. The Participant recognizes that the Company is engaged in
a highly competitive business and that its customer, employee, licensee,
supplier and financial relationships are of a highly sensitive nature. As a
reasonable means to protect the Company's Confidential Information (as defined
in the subclause (a) below), investment, relationships, and goodwill, and in
consideration for this Restricted Stock Unit grant, the Participant agrees that,
to the extent permitted by applicable law, the Participant will not, either
during his or her employment or for a period of 12 months following the
termination of his or her employment (or such longer period specified below) for
any reason engage in any of the following "Prohibited Activities":



(a)
Engage in any business activity in a Restricted Area that competes with the
business activities of the Company and its corporate affiliates about which
Participant either had (i) a job responsibility to promote, or (ii) access to
Confidential Information. "Restricted Area" for purposes of this Agreement,
means a geographic area that the Participant served or covered on behalf of the
Company at any time within the 18 months preceding the end of his or her
employment with the Company. "Confidential Information," for the purposes of
this Agreement, means information, including information that is conceived or
developed by the Participant that is not generally known to the public and that
is used by the Company in connection with its business. By way of example, the
term "Confidential Information" would include: trade secrets; processes;
formulas; research data; program documentation; algorithms; source codes; object
codes; know-how; improvements; inventions; techniques; training materials and
methods; product information; corporate strategy; sales forecast and pipeline
information; research and development; plans or strategies for marketing and
pricing; and information concerning existing or potential customers, partners,
or vendors. The Participant understands that this list is not all-inclusive and
merely serves as examples of the types of information that falls within the
definition of Confidential Information.



(b)
Solicit, call on, service or induce others to solicit, call on or service any
"Customer" for the purpose of inducing it to license or lease a product or
provide it with services that compete with a product or service offered by the
Company. A "Customer," for purposes of this Agreement, means any person or
business entity that licensed or leased a Company product or obtained Company
services within the 18 months preceding the end of the Participant's employment
with the Company and that the Participant had solicited, called on, or served on
the Company's behalf anytime within that 18-month time period.



(c)
Solicit, call on, or induce others to solicit or call on, any "Prospective
Customer" for the purpose of inducing it to license or lease a product or
provide it with services which compete with a product or service offered by the
Company. A "Prospective Customer," for purposes of this Agreement, is any person
or business entity that the Participant solicited or called on




--------------------------------------------------------------------------------



(whether directly or through another Company agent at the Participant's
direction) on behalf of the Company anytime within the 12 months preceding the
end of the Participant's employment with the Company.


(d)
Directly or indirectly through others, hire any employee or contractor of the
Company, or solicit or induce, or attempt to solicit or induce, any Company
employee or contractor to leave the Company for any reason.



(e)
For any period following the termination of the Participant's employment,
violate a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Participant and the Company or any Related Company
(including, without limitation, the Employment and Confidentiality Agreement
signed at or around the time of the Participant's hire).



Different restrictions apply if, at or prior to termination, the Participant was
or had been a programmer, software engineer, analyst, support technician,
quality assurance technician, technical documentation writer and/or a manager in
a research and development capacity. If so, then the Participant's obligations
under this Paragraph 1 shall be satisfied if the Participant does not, for one
year following Termination of Employment for any reason, work on any program or
product which may be competitive with any program or product of the Company with
which the Participant was involved in a research and development or support
capacity anytime within the 18 months preceding the end of the Participant's
employment with the Company.


2.
Tolling of Covenants in the Event of Breach. In the event the Participant
engages in any of the Prohibited Activities, the time period of the violated
covenant(s) shall be tolled throughout the duration of any violation and shall
continue until the Participant has complied with such covenant(s) for a period
of 12 consecutive full months.



3.
Injunction. The Participant acknowledges that, by virtue of the Participant's
employment with the Company, the Participant will have access to Confidential
Information of the Company, the disclosure of which will irreparably harm the
Company. The Participant further acknowledges that the Company will suffer
irreparable harm if the Participant breaches any of the Participant's
obligations under this Agreement. Therefore, the Participant agrees that the
Company will be entitled, in addition to its other rights, to enforce the
Participant's obligations through an injunction or decree of specific
performance from a court having proper jurisdiction. Any claims the Participant
may assert against the Company shall not constitute a defense in any injunction
action brought by the Company to force the Participant to keep the promises the
Participant made in this Agreement.



4.
Authorization to Modify Restrictions. The Participant agrees that the
restrictions contained in this Agreement are reasonable. However, if any court
having proper jurisdiction holds a particular restriction to be unreasonable,
that restriction shall be modified only to the extent necessary in the




--------------------------------------------------------------------------------



court's opinion to make it reasonable and the remaining provisions of this
Agreement including without limitation Appendix A shall nonetheless remain in
full force and effect. The other provisions of this Agreement are likewise
severable.
    
5.
General.



(a)
The Participant understands and agrees that, if the Company is successful in a
suit or proceeding to enforce any of the terms of this Agreement, the
Participant will pay the Company's costs of bringing such suit or proceeding,
including its reasonable attorney's fees and litigation expenses (including
expert witness and deposition expenses).

 
(b)
This Agreement shall inure to the benefit of and may be enforced by the Company,
its successors and assigns. This Agreement is personal to the Participant and
the Participant may not assign it.



(c)
The Company’s rights under this Agreement shall be in addition to any rights it
may have under any other Agreement with Participant.



(d)
Any failure to enforce the terms of this Agreement with any other employee of
the Company shall not be deemed a waiver by the Company to enforce its rights
under this Agreement. Further, any waiver by the Company of any breach by the
Participant of any provision of this Agreement, shall not operate or be
construed as a waiver of any subsequent breach hereof.

  







